Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No.04-18-00744-CR

                                    Montral GROSS,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR1337
                         Honorable Sid L. Harle, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 19, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice